DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 5, 6, 8 and 10 are cancelled. 
The Examiner notes that claims 1-4, 7, 9 and 11-20 are pending. 

Response to Arguments
Applicant's arguments, filed on 3/7/2022, with respect to the 35 USC § 112 rejections of the claims, have been fully considered and are persuasive, therefore the rejections have been withdrawn. However, upon further consideration, new grounds are made.
Applicant's arguments, filed on 3/7/2022, with respect to the 35 USC § 102/103 rejections of the claims, have been fully considered but are moot because the new ground of rejection does not rely on any reference, as applied, in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner would welcome a request for interview to discuss determining amendments that would overcome the indefiniteness rejections while ensuring that the invention is clearly recited in a manner that is not overly limiting.
The Examiner interrupts “via-points” to be points along a route where the user does not stop and “stop-by places” to be via-points along the route where the user does stop [ie, “the plurality of specific via-points includes a plurality of stop-by places between a departure place and the destination”]. Further, all “specific via-points” may be “stop-by places” and both may be an infinite number.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “execute the moving plan in a descending order of priorities of the plurality of stop-by place candidates, wherein the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates”, while the Examiner believes the Applicant’s intended meaning is understood, the Examiner notes that the word “execute” can have a variety of meanings (ie. “carry out”; “make or produce” [Merriam-Webster]) which change the scope of the claim. Since prior limitations are directed toward the creation of a moving plan (eg, no suggestion of carrying out the plan, for examination purposes the term: “execute” will be interpreted as “to generate” or “to create” the moving plan. Claims 18 and 19 recite similar language and are objected to in the same manner. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the claim recitesthe moving plan includes a plurality of specific via-points, a destination, and a route at which the moving body travels”, the limitation is grammatically incorrect. The Examiner suggests “the moving plan includes a plurality of specific via-points, a destination, and a route in which the moving body travels. Claims 18 and 19 are objected to in the same manner. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 18 and 19 are directed to a method and apparatus, which fall into a statutory category of invention. However, the claims are directed to steps to which, under step 2A prong one, amount to no more than mental processes [eg, everyday people plan a route, including stops along the way, taking into account time, needed fuel, prices, etc.], therefore the steps are taken to be abstract ideas. Under step 2A prong two, the limitations are not taken to be integrated into a practical application as the only remaining step of outputting a result is not a “use” or “application” and may simply consist of informing a passenger of the planned route and stops. Further, the additional elements [eg, “input unit”, “communication unit” and “presenting unit”] recited in claim 19 are not sufficient to amount to significantly more than the judicial exception because the claimed components are recited at a high level of generality; and the data collection and providing an output are merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea.
Dependent claims (including the control unit, voice input unit, display unit, voice output unit recited in claim 20) merely further describe the abstract idea and/or recite extra solution activity required to obtain and evaluate the data that is required by the abstract idea, and as such do not provide anything that can be considered as something significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “execute the moving plan in a descending order of priorities of the plurality of stop-by place candidates, wherein the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates”, however, no support is found for the limitation. Upon review of Applicant’s published specification, no reference can be found to “execute the moving plan in a descending order of priorities of the plurality of stop-by place candidates”, further, Applicant’s published specification (paragraph [0109]) recites “performing [a] route search in a descending order of priorities of the plurality of stop-by place candidates”; wherein “executing a plan” (as claimed) implies putting a plan into action and “performing a search” (as recited in the specification) implies creating a plan. The two statements do not have the same meaning. Claims 18 and 19 recite similar language and are rejected in the same manner.
Regarding claim 1, the claim recites “receive, from a user, a moving plan search request that includes a first situation inside a moving body”, however, no support is found for the limitation. Upon review of Applicant’s published specification, no reference can be found to a situation being received or input by the user, merely references to a situation being detected (reference Applicant’s published specification p [0074]-[0076]); this interpretation will be used for examination purposes. Claim 18 recites similar language and is rejected in the same manner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-20, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “execute the moving plan in a descending order of priorities of the plurality of stop-by place candidates, wherein the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates”, however, the limitations are found to be indefinite. Specifically, it is unclear what is meant by the limitation “descending order of priorities of the plurality of stop-by place candidates” (eg, given that there are a plurality of candidates: is each candidate a better option than the previous candidate along the route; or are a number of options available for each candidate along the route, the options for the candidate in a descending order of priority?). Applicant’s published specification (paragraph [0109]) recites “Route search is performed in a descending order of priority of stop-by place candidates on the basis of priority set in advance for each stop-by place. In route search, the user can purchase commodities at low cost by setting high priority for a stop-by place candidate which sets a high discount rate”, which fails to clarify the limitation. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: generating a total fuel estimation for each of the plurality of provided base routes. Claims 18 and 19 recite similar language and are rejected in the same manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (PGPub 2010/0198508, hereafter “Tang ”) in view of Baird (Patent No US 9,983,021, hereafter “Baird”).
Regarding claims 1 and 18, Tang discloses: 
receive, from a user, a moving plan search request that includes a first situation inside a moving body and a specific condition, wherein each of the moving body and the specific condition is associated with the user (Tang – p [0044], teaches allow a driver to input the user destination [a destination is a specific condition, as defined in Applicant published specification p [0009]]; p [0046], teaches detect parameters about the driver's vehicle including the cargo weight including passengers [a destination is a specific condition, as defined in Applicant published specification p [0009]]; p [0075], teaches detecting a weight [first situation] of the interior of the vehicle); 
determine a moving plan based on the received moving plan search request (Tang – p [0045], teaches receive the user destination and calculate a number of the base routes [moving plans] to the user destination [specific condition]; p [0046], teaches using parameters [ie, cargo weight/first situation] to modify each of the base routes [ie, destination/specific condition] to calculate updates of each of the base routes), wherein 
the moving plan includes a plurality of specific via-points, a destination, and a route at which the moving body travels (Tang – fig. 10, items 1008 [destination], 1004 [route #1], 1012 [route #2], shows potential routes of travel to the destination; the Examiner notes that via-points are inherent when travelling along a route [ie, an infinite amount of via-points may be specified]), 
execute the moving plan in a descending order of priorities of the plurality of stop-by place candidates, wherein the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates (Tang – p [0051], teaches a route module which can generate the total fuel estimation for each of the base routes); and 
output the moving plan and the plurality of stop-by place candidates (Tang – p [0051], teaches display the estimated fuel consumption of each of the base routes).
Tang does not explicitly disclose the moving plan is associated with a time consumed by the user at each of the plurality of specific via-points, and 
the plurality of specific via-points includes a plurality of stop-by places between a departure place and the destination;
determine a plurality of stop-by place candidates from the plurality of specific via-points based on the determined moving plan and the first situation inside the moving body.
Baird teaches the moving plan is associated with a time consumed by the user at each of the plurality of specific via-points (Baird – fig. 8, item 816; col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”; col. 14, lines 1-25, “For each of these waypoints, the route and direction information can be updated to include these waypoints 814. Further, the departure and arrival times can be updated based on the inclusion of the waypoints 816, including the dwell times and additional driving time for each waypoint”), and 
the plurality of specific via-points includes a plurality of stop-by places between a departure place and the destination (Baird – col. 13, lines 25-70, “A user might want to add one or more stops, locations, or other waypoints along the route”);
determine a plurality of stop-by place candidates from the plurality of specific via-points based on the determined moving plan and the first situation inside the moving body (Baird – fig. 4c, item 440, shows several hotel options that meet the user’s criteria along the route [eg, between departure A and destination B]; col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants in town have availability [stop-by place candidates] for the appropriate number of diners [first situation] at the approximate time of arrival”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize specific via-points and stop-by places as taught by Baird in Tang for the expected benefit of using time information to update trip length (Baird – col.2 , lines 35-50).	
Regarding claim 2, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses the specific condition includes one of a moving purpose, a preference of the user, a gender of the user, an age of the user, a number of persons associated with the user, a time zone associated with the user, the destination, a budget associated with the user, or an arrival date and a time to the destination of the user (Baird – col. 4, lines 50-70, teaches route is effected by “user preferences”; col. 5, lines 35-60, teaches user can specify date and time preferences).
Regarding claim 3, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan further includes a date and a time on which the moving body travels (Baird – col. 5, lines 35-60, teaches user can specify date and time preferences).
Regarding claim 4, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses determine stop-by information related to a travelling history of the moving body (Baird – col. 5, lines 55-70), and update the stop-by place candidates based on the determined stop-by information (Baird – col. 15, lines 30-55, teaches using historic user info [ie, bathroom breaks] to suggest waypoints], requires that the stopping info was updated for past routes).
Regarding claim 7, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses display, the moving plan and the plurality of stop-by place candidates, and the plurality of stop-by place candidates is displayed as a plurality of positions as in a stop-by order of the plurality of specific via-points and the destination (Baird – fig. 4c; col. 6, lines 10-35, “interface page 440 is generated for the user, as illustrated in FIG. 4(c), that suggests hotels based on where the user will be each day at around 7:00 p.m. according to the trip plan.”, fig. 4e; col. 7, line 50 – col. 8, line 10, “interface provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way”).
Regarding claim 9, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses output a reason to recommend each of the plurality of stop-by place candidates for the user (Baird – col. 6, lines 1-10, “the interface indicates that the current trip plan will cover three nights [reason], and prompts the user 424 for at least one approach to be used in suggesting hotels.”).
Regarding claim 11, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses control display of the moving plan and the stop-by place candidates (Baird – fig. 3c; col. 9, lines 45-70, “The trip planning service can cause this information to be displayed to the user”), wherein the display of the moving plan is controlled based on an estimated arrival time of each of the plurality of specific via-points and the destination (Baird – fig. 4e, shows arrival time at each waypoint), and the display of the moving plan is controlled to display the plurality of specific via-points and the destination in time series (Baird – fig. 4e, fig. 6a); and display the time consumed by the user at each of the plurality of specific via-points (Baird – col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”).
Regarding claim 12, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses perform moving plan search to determine the moving plan, wherein the moving plan search is performed based on a time consumed by the user at each of the plurality of stop-by place candidates (Baird – col. 14, lines 1-45, teaches the route and direction information can be updated to include these waypoints, as well as, the departure and arrival times can be updated based on the inclusion of the waypoints 816, including the dwell times and additional driving time for each waypoint and the user can access the trip plan during the trip to monitor [output] the progress of the user according to the trip plan; col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”).
Regarding claim 13, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses determine the moving plan that is associated with a specific facility for a specific moving distance (Baird – col. 6, line 60 – col. 7, line 20, teaches users can specify facilities or let the system select random facilities; col. 15, lines 30-55, teaches predetermined length between stops, “traveler typically stops for a restroom break every hour based on historical information, then the trip plan can add in restroom breaks as appropriate”).
Regarding claim 14, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses determine the moving plan based on a consideration of a congestion state of each of the plurality of stop-by place candidates (Baird – abstract, teaches the user can get recommendations for hotels, restaurants, points of interest, and other such locations; col. 9 , lines 15-45, teaches a trip planning application or service might contact a third party service, such as a traffic and/or construction information service 510, which might store current and/or future construction and/or traffic information in one or more data stores 512. The trip planning service 506 can use the construction and/or traffic information to assist in performing tasks such as selecting the best route(s)”).
Regarding claim 15, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan search request includes a second situation inside the moving body (Baird – col. 11 , lines 10-35, teaches modifying the trip when the user makes a wrong turn [second situation], makes an unplanned stop, or otherwise deviates from the prior directions), and change the moving plan based on the second situation (Baird – col. 11 , lines 10-35, teaches modifying the trip when the user makes a wrong turn [second situation], makes an unplanned stop, or otherwise deviates from the prior directions).
Regarding claim 16, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan search request includes service information associated with the user, the plurality of stop-by place candidates includes a stop-by place of the plurality of stop-by places, and the stop-by place is associated with the service information (Baird – col. 15, lines 10-30, teaches suggesting deals for places along the route based on the user’s interests).
Regarding claim 17, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses store the moving plan in a reusable manner, and enable the user to use the stored moving plan (Baird – col. 10, lines 1-30, teaches planning the trip on one device and accessing the trip from a different device). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baird (Patent No US 9,983,021, hereafter “Baird”) in view of Tang (PGPub 2010/0198508, hereafter “Tang”).
Regarding claim 19, Baird discloses: 
an input unit (Baird – fig. 5, item 502; col. 8, lines 50-70, teaches user is able to utilize a client device to access a trip planning service);
a communication unit (Baird – fig. 5, item 502, 504; col. 8, lines 50-70, teaches network for communicating, requires the input unit has a communication unit) configured to:
transmit a moving plan search request to an information processing device (Baird – fig. 5, item 506; col. 10, lines 30-55, “The trip planning service can receive this information”; col. 9, lines 1-15, “the user might access a Web page or similar interface through a browser or other interface on the client device 502, whereby requests are submitted across the network 504 to the trip planning service 506”; col. 14, lines 145-70, “the user can enter waypoints and trip plan information through a trip planning plug-in, and an associated trip planning module or service can submit requests or otherwise interact with the mapping application such that the waypoints are added to the map and/or directions of the mapping application.”), wherein
the moving plan search request includes a specific condition and a situation inside a moving body (Baird – fig. 7, item 702, 704; col. 12, lines 35-50, “a trip planning application or interface is activated 702, such as by a user” [search request]; col. 15, teaches the number and type of travelers [situation inside the body] are specified for route planning and waypoint suggestion purposes; col. 5, lines 35-55, teaches the user specifies a preferred date and/or time of arrival at the destination [specific condition]; col. 7, lines 1-20, teaches the user is driving [ie, user selects a drive-thru option], which requires a vehicle [moving body] which is associated with the user),
the specific condition is input by a user based on the input unit (Baird – col. 5, lines 35-55, teaches the user specifies a preferred date and/or time of arrival at the destination [specific condition]), and 
the moving body is associated with the user (Baird – at least col. 7, lines 1-20, teaches the user is driving [ie, user selects a drive-thru option], which requires a vehicle [moving body] which is associated with the user), and 
receive a moving plan and plurality of stop-by place candidates from the information processing device, wherein (Baird – fig. 4c, item 440, shows moving plan and several hotel options that meet the user’s criteria along the route [eg, between departure A and destination B]; col. 6, lines 10-20, “suggests hotels [stop-by place candidates] based on where the user will be each day at around 7:00 p.m. according to the trip plan.”; col. 13, lines 35-55, “receiving the request, one or more waypoints having or substantially matching the at least one aspect [stop-by place candidates] can be determined 806, and information for at least one of these waypoints can be presented to the user”; col 10, lines 30-55, “The trip planning service can ... automatically update the trip plan, including the estimated times of arrival and other such information [and] notify the user [of] the progress of the trip”; col. 8, lines 50-70, “user is able to utilize a client device 502, such as a personal computer, tablet computer, smart phone, and the like, to access a trip planning service 506”); and 
the moving plan is received based on the transmission of the moving plan search request (Baird – col. 14, lines 145-70, “the user can enter waypoints and trip plan information through a trip planning plug-in, and an associated trip planning module or service can submit requests or otherwise interact with the mapping application such that the waypoints are added to the map and/or directions of the mapping application.”), 
the moving plan that includes a plurality of specific via-points, a destination, and a route at which the moving body travels (Baird – fig. 8, item 814; col. 13, lines 25-70, teaches incorporating waypoints into the route, where the route includes the destination), 
the plurality of specific via-points corresponds to a plurality of stop-by places in the route (Baird – col. 13, lines 25-70, “A user might want to add one or more stops, locations, or other waypoints along the route”),
the plurality of stop-by place candidates is associated with the situation inside the moving body (Baird – col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants in town have availability [stop-by place candidates] for the appropriate number of diners [situation] at the approximate time of arrival”), and 
the plurality of stop-by place candidates corresponds to a set of stop-by places of the plurality of stop-by places (Baird – col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants [plurality of stop-by places] in town have availability [stop-by place candidates] for the appropriate number of diners at the approximate time of arrival”); and
an information presenting unit configured to present the moving plan and the plurality of stop-by place candidates (Baird – fig. 4d, item 466, shows several stopping options along the route; col. 6, lines 45-65, teaches options for stopping [stop-by place candidates] [eg, 1, 2, 3] are presented along the route [moving plan]).
Baird does not explicitly disclose the moving plan is based on a descending order of priorities of the plurality of stop-by place candidates, the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates.
Tang teaches the moving plan is based on a descending order of priorities of the plurality of stop-by place candidates, the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates (Tang – p [0051], teaches a route module which can generate the total fuel estimation for each of the base routes).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize pricing options as taught by Tang in Baird for the expected 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baird and Tang in view of Leader et al (PGPub No US 2013/0345961, hereafter “Leader”).
Regarding claim 20, the combined art of Tang and Baird discloses all of the limitations on which this claim depends, further, Baird discloses the input unit includes a input unit (Baird – col. 16, lines 45-65, “at least one input device”), the information presenting unit includes one of a display unit or a voice output unit (Baird – col. 16, lines 45-65, “at least one output device (e.g., a display device, printer, or speaker)”), and the control unit is configured to cause the input unit and the information presenting unit (Baird – col. 11, lines 35-55, teaches at least one central processor for executing instructions of the invention) to: select a stop-by place candidate from the plurality of stop-by place candidates (Baird – Abstract, “Upon selecting a waypoint, the amount of time the user will be at that waypoint and the additional driving time are used to adjust one or more other times of the trip, such as the starting or departure times, or times of other waypoints”; col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants in town have availability [stop-by place candidates] for the appropriate number of diners at the approximate time of arrival ... The trip planning service can cause this information to be displayed to the user ... whereby a user can select a restaurant at which to make a reservation”); and change one of the selected stop-by place candidate or the moving plan (Baird – Abstract, “Upon selecting a waypoint, the amount of time the user will be at that waypoint and the additional driving time are used to adjust one or more other times of the trip, such as the starting or departure times, or times of other waypoints”; col. 5, lines 1-30).
The combined art of Baird and Tang does not explicitly disclose the input unit is a voice input unit.
Leader teaches a voice input unit (Leader – p [0027]; p [0035]; p [0096).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize voice commands as taught by Leader in Baird and Tang for the expected benefit of eliminating the need for the driver to look away from the road and at a display (Baird – col. 11, lines 35-55).	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LISA E PETERS/ 	Primary Examiner, Art Unit 2862